Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Applicant’s amendment, response, and terminal disclaimers filed July 30, 2021 have been received and entered.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under obviousness-type double patenting over claims 1-19 of U.S. Patent No. 10,537,564 B2 as set forth in the previous Office action dated March 30, 2021 at pages 2-4 as applied to claims 1-19 is hereby WITHDRAWN because the applicant filed a terminal disclaimer.
Accordingly, the rejection made under obviousness-type double patenting over claims 1-7 of U.S. Patent No. 10,076,514 B2 as set forth in the previous Office action dated March 30, 2021 at pages 4-6 as applied to claims 1-7 is hereby WITHDRAWN because the applicant filed a terminal disclaimer.
Accordingly, the rejection made 35 USC 112(a) or 35 USC 112 (pre-AIA ) (Written Description) as set forth in the previous Office action dated March 30, 2021 at pages 6-8 as applied to claims 1, 2, 4-12 and 14-19 is hereby WITHDRAWN due to applicant’s remarks regarding support in the instant specification for the broad term, “a splice site mutation in the nucleic acid sequence encoding alpha-galactosidase A”.
Allowable Subject Matter
Claims 1-19 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629